Exhibit 10.6

Employment AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of the 24th day of
March, 2017 by and among Bravo Multinational Incorporated, a Delaware
Corporation, having its principal place of business at 590 York Road, Unit 3,
Niagara On The Lake, Ontario, Canada (“Company”), and  Paul Parliament
 (“Employee”) and is made in light of the following recitals which are a
material part hereof.




Recital:

 

Independent contractor is a business professional with extensive back ground in
account management, contract administration, public relations, acquisitions,
staff management, team building, corporate strategy, contract negotiation,
corporate finance, construction management, growth strategy, public company
management.   




NOW THEREFORE, for and in consideration of good and valuable consideration, in
hand paid, including, but not limited to the mutual promises set forth herein,
the receipt and sufficiency of which is acknowledged by each party hereto, the
parties hereby agree as follows:




1.

Recitals Govern.  The parties desire to enter into this agreement for purposes
of carrying out the above recitals and intensions set forth above and this
Agreement shall be construed in light thereof.




2.

Stock only for Services.  The parties desire to memorialize their agreement to
adherer to Securities Act Release No. 33-7646, dated February 26, 1999 regarding
registration of securities on Form 144 Rule 4.2 Section 4(2), incorporated
herein by reference.  No duty, obligation, engagement or other thing imposed on
either the Company or the Employee hereunder shall be construed to impose any
duty, obligation or other engagement in violation of the letter or spirit of
said release.




 

-1-

 

3.

Consulting Services.  The employee agrees to provide the Employee Services to
the Company during the “Term” (as hereinafter defined).  Employee agrees to
provide such information, evaluation and analysis, in accordance with the
Employee Services as will assist in maximizing the effectiveness of Client’s
business model both relative to its business model and to its present and
contemplated capital structure.  The Employee shall personally provide the
Employee Services and the Company understands that the nature of the services to
be provided are part time and that the Employee will be engaged in other
business and consulting activities during the term of this Agreement.

                                                                                         

3. a

Conflicts.  The Company waives any claim of conflict and acknowledges that
Employee     has owned and continues to own and has consulted with interests in
competitive business which might compete but for location.




3. b

Confidential Information.  The employee agrees that any information received by
the     Employee during any furtherance of the Employee’s obligations in
accordance with this contract, which concerns the personal, financial or other
affairs of the company will be treated by the Employee in full confidence and
will not be revealed to any other persons, firms or organizations.  In
connection herewith, Employee and the Company have entered into that
Confidentiality Agreement in the form attached hereto as Schedule B.




3. c

Role Of Employee.  Employee shall be available to consult with the Board of
Directors, the officers of the Company, and the heads of the administrative
staff, at reasonable times, concerning matters pertaining to the financial
organization of the related matters, the selection and retaining of
institutional financial organizations, the relationship of the Company with
those organizations.  Employee shall represent the Company, its Board of
Directors, its officers or any other members of the Company in any transactions
or communications.




3.d

Liability.  With regard to the services to be performed by the Employee pursuant
to this Agreement, the Employee shall not be liable to the Company, or to anyone
who may claim any right due to any relationship with the Company, for any acts
or omissions in the performance of services on the part of the Employee or on
the part of the agents or employees of the Employee, except when said acts or
omissions of the Employee are due to willful misconduct or gross negligence.
 The Company shall hold the Employee free and harmless from any obligations,
costs, claims, judgments, attorneys’ fees, and attachments arising from or
growing out of the services rendered to the Company pursuant to the terms of
this agreement or in any way connected with the rendering of services, except
when the same shall arise due to the willful misconduct or gross negligence of
the Employee and the Employee is adjudged to be guilty of willful misconduct or
gross negligence by a court of competent jurisdiction.

 

4.

Term.  The term of this Agreement shall commence March 24th, 2017 and shall
continue for a period of, two (2) Years, from that date, unless sooner
terminated as provided herein.  It is understood that this Agreement shall not
automatically renew and no obligations to renew are implied notwithstanding
continued efforts to fulfill terms and conditions incomplete as of the
termination of this Agreement. This Agreement    and the duties and obligations
of the Employee may be terminated by either party giving thirty (30) days prior
written notice to the other but the compensation to the end of the contract and
any previously incurred and approved expenses shall be deemed earned by and due
to Employee.

 

 



-2-

 



5.

Compensation.  In consideration of the execution of the Agreement, and the
performance of his obligations hereunder, and in lieu of cash compensation on an
hourly basis, the contractor shall receive a yearly fee of one hundred eighty
thousand dollars US ($180,000.00) USD, payable in new common S3, S8, or
restricted shares (dependent upon registration availability) of Bravo
Multinational Incorporated  (hereinafter, the “Share”).  As per agreement
between the Company and Employee, the shares will be issued for the end of each
month based on the low price of the stock as posted on the trading board used by
the Company, for the last trading day of each month.

 

6.

Expenses.  The Company shall pay or reimburse the Employee for all reasonable
travel, business and miscellaneous expenses incurred by the Employee in
performing its duties under this Agreement, subject to prior approval.

 

7.

Control as to Time and Place and Manner where Services Will Be Rendered.  It is
anticipated the Employee will spend up to 40 hours per week fulfilling its
obligations under this Agreement.  The particular amount of time may vary from
day to day or week to week.  The Employee shall not be entitled to any
additional compensation except where the Employee performs more than 44 hours,
subject to the prior written approval of the Company.  If additional work is
approved, the Employee will submit an itemized statement setting forth the time
spent and services rendered, and the Company will pay the Employee the amounts
due as indicated by statements submitted by the Employee within thirty (30) days
of receipt.  Both the Company and the Employee agree that the Employee will act
as an independent contractor in the performance of its duties under this
Agreement.  The Employee will perform most services in accordance with this
Agreement at a location and at times chosen in Employee’s discretion.  The
Company may from time to time request that the Employee arrange for the services
of others but Employee shall choose and contract with same.  All costs to the
Employee for those services will be paid by the Company but in no event shall
the Employee employ others without the prior authorization of the Company.
 Accordingly, the Employee shall be responsible for payment of all taxes
including Federal, State and local taxes arising out of the Employee’s
activities in accordance with this Agreement, including by way of illustration
but not limitation, Federal and state income tax, Social Security tax,
unemployment insurance taxes, and other taxes or business license fee as
required.  

 

Except as otherwise may be agreed, the Employee shall at all times be in an
independent contractor, rather than co-venture, agent, employee or
representative of the Company.

 

8.

Representations and Warranties.  The Company represents and warrants that (1)
the shares being issued and/or sold pursuant to option are authorized to be
issued by the Company; (ii) The Company has full right, power, and corporate
authority to execute and enter into this Agreement, and to execute all
underlying documents and to bind such entity to the terms and obligations hereto
and to the underlying documents and to deliver the interests and consideration
conveyed thereby, same being authorized by power and authority vested in the
party signing on behalf of the Company; (iii) the Company has and will have full
right, power, and authority to sell, transfer, and deliver the shares being
issued and/or sold pursuant to option; (iv) the Company has no knowledge of any
adverse claims affecting the subject shares and there are no notations of any
adverse claims marked on the certificate for same; and (v) upon receipt,
Employee or his nominee will acquire the shares being issued and/or sold
pursuant to option, free and clear of any security interests, mortgage, adverse
claims, liens, or encumbrances of any nature or description  whatsoever, subject
only to matters pertaining to the sale of securities generally including but not
limited to the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, or any state, rule, or regulation relating to the sale
of securities (collectively, “Securities Laws”).  In the event that Employee
accepts shares not yet subject to a valid registration statement, Employee
represents and warrants to the Company that he will acquire same for investment
and not with a view to the sale or other distribution thereof and will not at
any time sell, exchange, transfer, or otherwise dispose of same under
circumstances that would constitute a violation of Securities Laws.  Each party
acknowledges the creation, modification and/or transfer of securities and
represents and warrants to all others that it has reviewed the transaction with
counsel and that no registration or representations are required and that all
rights of recourse or rescission resulting from such transfer, to the extent
permitted by law, are waived and each party represents and warrants to all
others that no marketing of securities to the public has occurred.  Each of the
warranties, representations, and covenants, contained in this Agreement by any
party thereto shall be continuous and shall survive the delivery of Employee
Services, the Compensation and the termination of this Agreement.

 

9.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof.  For that purpose and the resolution of any claim
hereunder, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in the State of Delaware.  In the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party’s reasonable
attorney’s fees, court and all other expenses, whether or not taxable by the
court as costs, in addition to any other relief to which the prevailing party
may be entitled.  In such event, no action shall be entertained by said court or
any court competent jurisdiction if filed more than one year subsequent to the
date the cause(s) of action actually accrued regardless of whether damages were
otherwise as of said time calculable.

 



-3-

 



 

10.

 Notices.  All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or delivered by Facsimile or delivered personally to the
address written above or to such other address of which the addressee shall have
notified the sender in writing.  Notices mailed in accordance with this section
shall be deemed given when mailed.

 

11.

 Binding Effect, Assignment and Succession.  All covenants and agreements
contained in this Agreement by or on behalf of any parties hereto shall bind and
inure to the benefit of his, her or its respective heirs, personal
representatives, successors, and assigns, whether so expressed or not.  Except
for assignment of the options as provided above, no party to this Agreement may,
however, assign his rights hereunder or delegate his obligations hereunder to
any other person or entity without the express prior written consent of the
other parties hereto.

 

12.

 Entire Agreement and Interpretation.  This Agreement, including any exhibits
and schedules hereto, constitutes and contains the entire agreement of the
Company and the Employee with respect to the provision of Employee Services and
Compensation and supersedes any prior agreement by the parties, whether written
or oral.  It may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.  The waiver of a breach of any
term or condition of this Agreement must be written and signed by the party
sought to be charged with such waiver, and such waiver shall not be deemed to
constitute the waiver of any other breach of the same or of any other term or
condition of this agreement.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to its
rules and laws regarding conflicts of laws and each of the parties hereto
irrevocably submit to the exclusive jurisdiction of any United States Federal
court sitting in the state of Delaware over any action or proceeding arising out
of or relating to this Agreement.  The parties hereto further waive any
objection to venue in the State of Delaware and any objection to an action or
proceeding in the same on the basis of forum non conveniens.

 

13.

 Miscellaneous.  The section headings contained in this Agreement are inserted
as a matter of convenience and shall not be considered in interpreting or
construing this Agreement.  This Agreement may be executed concurrently in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions.  Time is of the essence
of this Agreement and the obligations of the parties hereto.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first written above.




Company:

Employee:




/s/  Richard Kaiser                                                        /s/
Paul Parliament




Richard Kaiser                                                             Paul
Parliament

Chief Financial Officer (acting)                                     Chief
Executive Officer, President

Bravo Multinational Incorporated                                 Bravo
Multinational Incorporated





-4-




SCHEDULE “A” TO CONSULTING AGREEMENT




 Schedule of Services and Deliverables







Employee shall provide the following Strategic Services:




As may normally be required to be performed in the position of Chief Executive
Officer and President for a publicly traded multi faceted business.








-5-




SCHEDULE   “B” TO CONSULTING AGREEMENT




Confidentiality Agreement

This Confidentiality Agreement (hereafter this “Agreement”), is made as of the
 24th day of  March, 2017 by Bravo Multinational Incorporated, a Delaware
corporation, having its principal place of business at 590 York Road Unit 3,
Niagara On The Lake, Ontario, Canada (“Company”), and Paul Parliament
(Employee”). Given that the Company and Employee each desire to make certain
confidential information concerning the Company, its technology, its
investments, its marketing strategies, its capitalization and finances and its
business as well as similar confidential information lawfully possessed by the
Employee (collectively, the “Information”) for purposes agreed to be legitimate
and the Company and Employee each agree to hold such Information confidential
pursuant to the terms of this Agreement, in consideration of the mutual promises
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged and with the intent to be legally bound hereby, the Company and
the Employee agree as follows:

 

1.

The Information includes, but is not limited to, (i) all information on the
Company, (ii) any and all data and information given or made available to the
Employee by the Company for evaluation purposes, whether written or in
machine-readable form, (iii) any and all of the Company’s and Employee’s notes,
work papers, investigations, studies, computer printouts, and any other work
including electronic data files, regardless of nature containing any such data
and information and (iv) all copies of any of the foregoing.

2.

The Employee and Company each understand that the Information is proprietary to
the Company and Employee and each agrees to hold the Information given by the
other strictly confidential.  The Company and Employee each agree that the
Information shall be used only by the Company and Employee and only for the
purpose of reviewing and evaluating the activities of the Company, and shall not
be used for any other purpose or be disclosed to any third party.  Neither the
Company nor Employee shall have the right to make copies or hold copies or
documents except for reports and notes which have been generated by them, which
reports and notes shall be retained for their exclusive use and shall remain
confidential.

3.

It is understood that this Confidentiality Agreement shall not apply to any
information otherwise covered herein (i) which known to either the Company or
the Employee prior to the date of the Confidentiality Agreement, (ii) which is
disclosed to the Employee or the Company by a third party who has not directly
or indirectly received such Information in violation of an agreement with party
from whom it was received or (iii) which is generally known within the industry.

 

4.

The Company and the Employee each agree to be fully responsible and liable to
the other for any and all damages caused by reason of disclosure of Information
in violation of this Confidentiality Agreement by the receiving party or any of
its assigns or successors.

5.

This Confidentiality Agreement shall be governed by and construed in accordance
with the laws of Delaware and shall be enforceable solely by and be for the sole
benefit of THE Employee and Company, their successors and assigns.

In witness whereof, the Company and the Employee have executed this Agreement as
of the date above.




Company:

Employee:




/s/ Richard Kaiser                                           
                        /s/ Paul Parliament


Richard Kaiser
                                                                        Paul
Parliament

Chief Financial Officer (acting)
                                                 Chief Executive Officer,
President

Bravo Multinational Incorporated
                                            Bravo Multinational Incorporated





-6-
